Case 1:16-cr-00311-KMW Document 461

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee ee ee ee ee eee ee ee eee ee ee ee ee ee ee ee ee ee ee ee x
UNITED STATES OF AMERICA
-against
RAHEEM MACK,
Defendant.
ee nt a Se ee Oe ine see eee KX

 

KIMBA M. WOOD, District Judge:

Filed 01/19/21 Page 1of1

[rsoe we =|

 

ECTRONICALLY FILED |

'. FELED:

  

ORDER
16 CR 311 (KMW)

The Court will hold a teleconference in the above-captioned case on Tuesday, January 26,

2021, at 11:00 a.m. To join the conference, the parties should dial 888-363-4749, and enter

access code 1613818.
SO ORDERED.

Dated: New York, New York
January 19, 2021

Iitutonr vn. Wah

 

‘ KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
